Case 5:17-cv-05671-BLF Document 296-3 Filed 02/05/21 Page 1 of 4




            EXHIBIT 3
                 Case 5:17-cv-05671-BLF Document 296-3 Filed 02/05/21 Page 2 of 4




Subject:             Activity in Case 1:18-cv-00966-CFC-CJB VLSI Technology LLC v. Intel Corporation Oral Order




From: ded nefreply@ded.uscourts.gov
Sent: Wednesday, February 3, 2021 2:53:06 PM (UTC-05:00) Eastern Time (US & Canada)
To: ded ecf@ded.uscourts.gov
Subject: [EXT] Activity in Case 1:18-cv-00966-CFC-CJB VLSI Technology LLC v. Intel Corporation Oral Order

This is an automatic e‐mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e‐mail
because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing. However, if the referenced document is a transcript, the
free copy and 30 page limit do not apply.

                                                    U.S. District Court

                                                   District of Delaware

Notice of Electronic Filing

The following transaction was entered on 2/3/2021 at 2:53 PM EST and filed on 2/3/2021
Case Name:          VLSI Technology LLC v. Intel Corporation
Case Number:        1:18‐cv‐00966‐CFC‐CJB
Filer:
Document Number: 693(No document attached)

Docket Text:
ORAL ORDER: The Court, having reviewed the parties' motion regarding a protective order
dispute, (D.I. 684), and the related briefing and supplemental submission, (D.I. 685; D.I. 687;
D.I. 688), and having held a teleconference on the issue with the parties on February 1, 2021,
hereby ORDERS as follows: (1) Paragraph 43 of the Protective Order provides, in part, that the
"Designated Material and all information derived therefrom may be used... only for purposes
of [this case and one other litigation matter not at issue here]... [u]nless otherwise ordered by
the Court[.]" (D.I. 96 at para. 43); (2) Now Defendant Intel Corp. ("Intel") comes forward with a
reason to modify the protective order: it wishes to disclose a very limited amount of
information (relating to the cost or value of two of Plaintiff VLSI Technology LLC's ("VLSI")
patents-in-suit) that is purportedly subject to the protective order (the "information at issue")
for the purposes of further amending Intel's complaint in a related antitrust case, Intel Corp. v.
Fortress Inv. Grp. LLC, Case No. 3:19-cv-07651-EMC (N.D. Cal.), (the "antitrust case").; (3)
Modification of the protective order requires the moving party to show good cause, using a
balancing test and various factors set out in Pansy v. Borough of Stroudsburg, 23 F.3d 772,
786-87, 790 (3d Cir. 1994). See also PhishMe, Inc. v. Wombat Sec. Techs., Inc., Civil Action No.
16-403-LPS-CJB, 2017 WL 4138961, at *2 (D. Del. Sept. 8, 2017).; (4) Here, the relevant Pansy
factors, see Arnold v. Pa., Dept. of Transp., 477 F.3d 105, 108 (3d Cir. 2007) (listing the factors),
                                                             1
              Case 5:17-cv-05671-BLF Document 296-3 Filed 02/05/21 Page 3 of 4

balance in Intel's favor: (i) As to the first Pansy factor (the interest in privacy of the party
seeking protection), VLSI does not seem to raise this as a concern. (D.I. 687) As to at least
some of the information at issue (i.e., a small portion of VLSI's damages contentions,
including VLSI's view of the damages owed regarding infringement of one of the patents-in-
suit here), the Court doubts that the material should be covered by the protective order in the
first place. And to the extent the other information at issue is properly subject to that order,
this first factor would be neutral, as it seems like there is every expectation that the
information will also be kept under seal in the antitrust case, (D.I. 685 at 3), and Intel is not
seeking to disclose it to the public.; (ii) As to the second Pansy factor (whether the
information is being sought for a legitimate purpose or an improper purpose), this factor
favors Intel, in that it seems like Intel's purpose for seeking relief from the protective order is
legitimate. In the related antitrust case, the District Judge, in recently granting a motion to
dismiss Intels complaint: (a) suggested that the information at issue here could be relevant to
a further amended complaint; and (b) faulted Intel for not having sought leave of this Court to
modify the protective order here, so that Intel could have included that information in its now-
dismissed prior complaint. See Intel Corp. v. Fortress Inv. Grp., LLC, Case No. 3:19-cv-07651-
EMC, D.I. 230 at 24-26 & n.9 (N.D. Cal. Jan. 6, 2021). The Court is mindful that there is good
reason why parties would generally not want confidential information provided pursuant to a
protective order in one litigation to be used to trigger additional lawsuits in other courts. And
it would not expect to see such requests very often or to grant them very often. But here, the
Court views Intel's request as both narrow and legitimate, in light of the fact that: (a) the
information at issue is particularly cabined in nature; (b) the antitrust case implicates the very
patents-in-suit that are at issue in this case; and (c) the District Judge in the antitrust case has
noted the potential relevance of the information at issue to a forthcoming motion.; (iii) As to
the third Pansy factor (the prevention of embarrassment, and whether that embarrassment
would be particularly serious), VLSI does not argue that the information at issue is
embarrassing. (D.I. 687) And, as noted above, much of the information will likely remain under
seal in the antitrust case. So this factor favors Intel, or at least is neutral.; (iv) As to the fifth
Pansy factor (whether sharing of the information among litigants would promote fairness and
efficiency), this factor favors Intel, in light of the fact that the District Judge in the antitrust
case has indicated that certain of the material could be relevant to core disputed issues
regarding motion practice in that case, and the District Judge in the antitrust case has
permitted Intel to file a further amended complaint by early March.; (v) Pansy factors four, six
and seven do not seem to apply here.; and (vi) As to the additional factor noted in Pansy
relating to "reliance by the original parties on the confidentiality order[,]" Pansy, 23 F.3d at
790, VLSI cites to paragraph 43 of the protective order and argues that it relied on the order's
statement that confidential information in this case would never "be used in any other way
whatsoever." (D.I. 687 at 1, 3 (internal quotation marks and citation omitted) (quoting D.I. 96 at
para. 43)) But VLSI selectively omits reference to paragraph 43's statement that this restriction
can be altered either by agreement of the parties (as has apparently already happened at times
in this case) or by a Court order (which is what Intel is seeking to do here). (D.I. 96 at para. 43;
see also id. at para. 65); and (5) The Court thus finds, after weighing the above factors, that
Intel has done enough to show good cause to modify the protective order. That said, as
discussed during the teleconference, the information Intel seeks to disclose, (D.I. 685 at 2), is
much narrower than what is found in the entire text of the documents Intel attached as
exhibits A-C of its letter brief. By no later than February 8, 2021, Intel shall provide the Court
and VLSI with an indication of the narrow portions of those documents that it seeks to utilize
in the antitrust case, so that the Court can confirm that those portions match the description
of need provided in Intels letter brief.. Ordered by Judge Christopher J. Burke on 2/3/2021.
(dlb)

                                                  2
                     Case 5:17-cv-05671-BLF Document 296-3 Filed 02/05/21 Page 4 of 4


1:18‐cv‐00966‐CFC‐CJB Notice has been electronically mailed to:

Jack B. Blumenfeld      jbbefiling@mnat.com

Brian E. Farnan      bfarnan@farnanlaw.com, tfarnan@farnanlaw.com

Morgan Chu        mchu@irell.com

Ben Yorks     byorks@irell.com

Benjamin W. Hattenbach        bhattenbach@irell.com

Iian D. Jablon    ijablon@irell.com

Michael J. Farnan      mfarnan@farnanlaw.com, tfarnan@farnanlaw.com

Jeremy A. Tigan       jtigan@mnat.com, jatefiling@mnat.com

Michael H. Strub      mstrub@irell.com

Ian R. Washburn       iwashburn@irell.com

Dominik Slusarczyk       dslusarczyk@irell.com, jernst@irell.com

Amy Proctor       aproctor@irell.com

Charlotte J. Wen      cwen@irell.com

Christopher Abernethy       CAbernethy@irell.com

S. Adina Stohl     astohl@irell.com

Robert J. Kent, Jr     kent@turnerboyd.com, docketing@turnerboyd.com

Brian M. Weissenberg       bweissenberg@irell.com

1:18‐cv‐00966‐CFC‐CJB Filer will deliver document by other means to:




This message, including any accompanying documents or attachments, may contain information that is confidential or that
is privileged. If you are not the intended recipient of this message, please note that the dissemination, distribution, use or
copying of this message or any of the accompanying documents or attachments is strictly prohibited. If you believe that
you may have received this message in error, please contact me at (302) 658-9200 or by return e-mail.




                                                              3
